UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JOHN R. YOUNG,                          
                 Plaintiff-Appellant,
                 v.
                                                  No. 01-2376
JO ANNE BARNHART, Commissioner,
Social Security Administration,
                Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                          (CA-00-1684-S)

                      Argued: September 23, 2002

                      Decided: December 3, 2002

     Before MICHAEL and GREGORY, Circuit Judges, and
      Rebecca Beach SMITH, United States District Judge
              for the Eastern District of Virginia,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Richard Lee Swick, SWICK & SHAPIRO, P.C., Wash-
ington, D.C., for Appellant. Michael Anthony DiPietro, Assistant
United States Attorney, Baltimore, Maryland, for Appellee. ON
BRIEF: Heidi S. Rhodes, SWICK & SHAPIRO, P.C., Washington,
2                        YOUNG v. BARNHART
D.C., for Appellant. Thomas M. DiBiagio, United States Attorney,
Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   John R. Young, a white, male employee of the Social Security
Administration, claims that the Administration discriminated against
him on the basis of race, gender, and in retaliation for his 1991 EEO
claims, in violation of Title VII. Young alleges that he was discrimi-
nated against when he did not receive Recognition of Contribution
awards in 1997 and 1999, and when he was passed over for promo-
tions to the GS-10 and GS-11 pay levels. He appeals the district
court’s grant of summary judgment to the Administration. Finding no
error, we affirm.

                                  I.

   John R. Young claims that the Social Security Administration ("the
Administration") began discriminating against him in 1996, when
Sylvia Graves, an African-American woman, became his immediate
supervisor. At their first meeting, Graves asked Young if he was
friendly with Jimmy Hanshew, who had a reputation within the
Administration of being a racist. Young explained that he and Han-
shew were not friends, but Graves allegedly continued to pester
Young about his relationship with Hanshew. When awards were
given out in 1997, Young was passed over for a Recognition of Con-
tribution ("ROC") award.1 In August 1997, Young applied to become
    1
   Recognition of Contribution awards contain a cash bonus and are
used by the Administration in considering candidates for future promo-
tions.
                          YOUNG v. BARNHART                             3
a Claims Authorizer ("CA"), which would have promoted him to the
GS-11 level. In 1998, he learned he was not selected for any of the
available CA positions.

   In October 1997, Catherine Frederick, a white female, replaced
Graves as Young’s supervisor. Shortly thereafter, Young applied for
a position as a Post Entitlement Team Leader ("PETL"), to be com-
pensated at the GS-10 level. Before drafting a recommendation for
Young, Frederick requested input from Young’s previous supervisors,
including Sylvia Graves. In her recommendation, Frederick rated
Young as "highly recommended," the highest possible rating. He con-
tends, however, that the passive tone and tepid language in Freder-
ick’s letter was designed to undermine his candidacy. In March 1998,
Young learned that he had not been selected for any of the twenty-six
PETL positions. Instead, the administration had hired twenty African-
American women, four white women, one black man, and one white
man.

   Catherine Frederick was replaced as Young’s supervisor by Edith
Smith, an African-American female, in April 1998. Smith came to
this post having once been found to have discriminated against a
white, male employee.2 Young insists that Smith refused to allow
Young to mentor new employees, thereby denying him the opportu-
nity to gain credit towards a future ROC award. When employees
went to Young for assistance anyway, Smith instructed them to stop.
She explained, "I had told employees not to tie up other people if they
have questions that would take a long time." In 1999, Young learned
that he had not been given a ROC award. Smith sat on the awards
panel for that period.

  Based on this evidence, Young alleges that he was discriminated
against on the basis of his race, gender, and prior EEO activity3 when
  2
     Mike Zito, another Administration employee, reportedly filed an
Equal Employment Opportunity ("EEO") claim in 1991, wherein he
alleged that Smith discriminated against him. No direct evidence of the
Zito EEO claim is in the record. However, Smith was questioned about
the case in her deposition. She testified that the EEOC "ruled in [Zito’s]
favor."
   3
     In 1991, Young filed two EEO complaints, both of which were settled
by 1994.
4                         YOUNG v. BARNHART
he did not receive: (1) a ROC award in 1997; (2) the CA promotion
in 1998; (3) the PETL promotion in 1998; and (4) a ROC award in
1999.

   Appellee filed a motion to dismiss, or in the alternative, a motion
for summary judgment. After the close of discovery, the district court
granted the motion in its entirety. Young filed a motion to alter the
judgment pursuant to Rule 59(e), and further asked that he be allowed
to amend his complaint to better articulate his allegations relating to
the CA promotion. The court denied both of these motions. Young
appeals.

                                   II.

  This Court reviews de novo a district court’s grant of a motion for
summary judgment or a motion to dismiss. Zeneca, Inc. v. Shalala,
213 F.3d 161, 167 (4th Cir. 2000); Mylan Labs., Inc. v. Matkari, 7
F.3d 1130, 1134 (4th Cir. 1993). This Court reviews the denial of a
Rule 59 motion for abuse of discretion. Temkin v. Frederick Co.
Comm’rs, 945 F.2d 716, 724 (4th Cir. 1991).

                                   III.

                                   A.

   Appellant argues that, in refusing to give him ROC awards in 1997
and 1999, the Administration discriminated against him on the basis
of: (1) race and gender in violation of 42 U.S.C. § 2000e-2; and (2)
reprisal in violation of § 2000e-3. Any claim based on the 1997
award, however, is time-barred, as Young failed to contact an EEO
counselor within forty-five days of the effective date of the personnel
action, as required by 29 C.F.R. § 1614.105(a)(1).4
    4
   Young insists that the 45-day clock should not have begun to run until
some unspecified date when he first learned of the alleged discrimination
behind the Administration’s action. This Circuit, however, has expressly
rejected this approach. "[I]t is notice of the employer’s actions, not the
notice of a discriminatory effect or motivation, that establishes the com-
mencement of the filing period." Hamilton v. 1st Source Bank, 928 F.2d
86, 88-89 (4th Cir. 1990) (en banc).
                          YOUNG v. BARNHART                            5
   As for the 1999 award, to survive a motion for summary judgment,
Young first must establish a prima facie case of discrimination.5 In
order to state a prima facie claim for race or gender discrimination,
Young must show: (1) that he belongs to the protected class; (2) that
he was qualified for the promotions he sought; (3) that, despite his
qualifications, he was rejected; and (4) that the circumstances of his
rejection give rise to an inference of discrimination. McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Page v. Bolger,
645 F.2d 227, 229-30 (4th Cir. 1981) (en banc). The prima facie stan-
dard for retaliatory discrimination is roughly analogous; to wit,
whether: (1) the plaintiff engaged in a protected activity; (2) his
employer took an adverse employment action against him; and (3) a
causal connection existed between the protected activity and the
asserted adverse action. Von Gunten v. Maryland, 243 F.3d 858, 863
(4th Cir. 2001); Beall v. Abbott Laboratories, 130 F.3d 614, 619 (4th
Cir. 1997).

   If Young were to succeed in establishing a prima facie case, then
the burden would shift to the Administration to articulate a legitimate,
nondiscriminatory reason for the action taken against him. McDonnell
Douglas, 411 U.S. at 802-03; St. Mary’s Honor Center v. Hicks, 509
U.S. 502, 506-07 (1993). If the Administration meets its burden, then
the onus would be on Young to show that the nondiscriminatory rea-
sons are not worthy of credence. McDonnell Douglas, 411 U.S. at
804-05. "The rule in this circuit is that where relative qualifications
are advanced as the nondiscriminatory reason for an employment
decision, the plaintiff has the burden of establishing that she was the
better applicant." Young v. Lehman, 748 F.2d 194, 198 (4th Cir.
1985).

   Assuming that Young could establish a prima facie case of dis-
crimination, the Administration is still entitled to summary judgment
under the McDonnell Douglas burden-shifting framework because
Young has failed to demonstrate that the Administration’s nondis-
criminatory reasons are pretextual. The Administration observes that
  5
   The Administration contends that the denial of the ROC awards are
not "adverse employment actions" for the purpose of Title VII. Because
we affirm the district court on other grounds, we do not reach this argu-
ment.
6                           YOUNG v. BARNHART
candidates for the ROC awards were ranked using objective criteria,
and that there was a tie between Young and another employee for the
last ROC award. In breaking this tie, the awards panel considered the
opinion of William Bonarrigo, a white male and one of Young’s
supervisors. Bonarrigo explained:

        The biggest problem with the Complainant was his applica-
        tion of time. He was often absent from his work station
        . . . . It was brought out in the awards panel meeting that a
        system had been set up by some employees to have another
        employee call them if the Complainant was at their desk
        talking. That way the employee would have an excuse to
        break off the conversation and have the Complainant leave.

Young has not presented any evidence why the respondent’s nondis-
criminatory reason is not worthy of credence. Thus, the Administra-
tion was entitled to summary judgment.

                                     B.

   The district court also properly dismissed Young’s failure-to-
promote claims because Young has failed to establish a prima facie
case of race, gender, or retaliatory discrimination. Young’s case turns
on whether the circumstances of his rejection give rise to an inference
of discrimination. He has no evidence of hostile remarks, derogatory
innuendos, or anything to suggest that his race, gender, or prior EEO
activity played a role in the promotion decisions.6 In addition, he can-
not show that he was more qualified than any applicant who actually
received a PETL position.

    The Administration’s hiring procedure for the PETL positions was
    6
    Young attempts to establish a prima facie case based on the fact that:
(1) Sylvia Graves associated him with Jimmy Hanshew, who had a repu-
tation as a racist; and (2) twenty of the twenty-six individuals hired for
PETL positions were African-American women. At most, however, the
Hanshew evidence only suggests that Graves might have disliked Young
because of his alleged friendship with a racist, not because of Young’s
race. As for the statistical evidence, it is insufficient to establish a prima
facie case of Title VII discrimination on its own.
                         YOUNG v. BARNHART                           7
as follows. Based on objective criteria, candidates were placed on a
Best Qualified List ("BQL"). A ranking committee then considered
and ranked each candidate on the BQL. The ranking list was
presented to David Dale Danner, Assistant Associate Commissioner
for Disability Benefits. After reviewing the BQL, the ranking list, and
each applicants’ recommendations, Danner selected twenty-six indi-
viduals for PETL positions.

   Young alleges that several African-American women were incor-
rectly placed on the BQL because they failed to earn enough qualify-
ing points to make the list. Renee Marie Brooks, for example,
allegedly lacked the full, verified, fifty points necessary to make the
list because she was given five points for her education and training
when she was only entitled to one point. Young makes similar claims
about Darlene Fisher, Cynthia Holland, Karen Savage, and Benoloa
Wright, each of whom allegedly received one point beyond what they
had earned. These additional points were significant, Young insists,
because without them these women would not have made the BQL.
Thus, Young argues that he was "more qualified" than these candi-
dates who were placed on the BQL and eventually selected for PETL
positions.

   Even if these women were erroneously included on the BQL, this
fact does not mean that Young was more qualified than any of them.
Each candidate on the BQL had an equal opportunity of being placed
on the ranking list that was sent to Danner. The ranking committee
looked at all of the applicants and ranked them without any regard as
to the number of points they that had received before being placed on
the BQL. Instead, the committee considered recommendations, job
performance, and other factors that had nothing to do with the BQL.
It was at this stage that the six, female applicants rose above Young.

   To put it simply, the number of BQL points that a person earned
had no impact on the eventual hiring decisions. Even if the points
were miscalculated, leading to an erroneous compilation of the BQL,
the list does not give rise to an inference of discrimination. As a
result, Young has failed to establish a prima facie case.

                                  C.

  Finally, Young appeals the district court’s denial of his Rule 59(e)
motion. Young insists that the Administration sought summary judg-
8                         YOUNG v. BARNHART
ment only on the PETL/GS-10 position, not the Claims
Authorizer/GS-11 job, but that the district court dismissed both
claims. Young contends that this dismissal was an abuse of discretion.
However, Young’s initial complaint repeatedly states that the Admin-
istration failed "to promote plaintiff to the GS-10/11 level position for
which he applied in 1998." Never does the complaint refer to the GS-
10 and GS-11 positions separately. That is, Young initially viewed his
case as framing one failure-to-promote claim. Therefore, the district
court did not abuse its discretion in dismissing that single claim.

                                   IV.

    For the foregoing reasons, the district court’s orders are affirmed.

                                                            AFFIRMED